Title: To Thomas Jefferson from the Commissioners of the Treasury, 22 July 1788
From: Commissioners of the Treasury
To: Jefferson, Thomas


          
            
              Sir
            
            Board of Treasury July 22d. 1788.
          
          We have the honor of transmitting to you enclosed, a certifiedAct of Congress of the 18th. Inst., relative to the papers belonging to the late Office of the Commissioner of Foreign Accounts. It is of great moment to the public that all these papers should be forwarded safely and without delay: we must therefore request your immediate attention to this Business.
          Amongst the papers belonging to Mr. Barclay’s Office, we consider all such as may have been delivered to him by Dr. Franklin, or any of the servants of the United States in Europe, although they may not relate to accounts actually settled by Mr. Barclay: that such papers were delivered, is stated in Dr. Franklin’s Letter to this Board of the 31st. January last, an Extract of which you have enclosed.
          We have no doubt that in the delivery of these papers you will use such precautions, as will enable the Board to ascertain (in case any of the packages containing them should be lost or opened) who is the person properly responsible for the same.
          We have the honor to be with the greatest respect Your Excellency’s Most Obedient Humble Servants,
          
            
              Samuel Osgood
              
              Walter Livingston
              
              Arthur Lee
            
          
        